Citation Nr: 0911963	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  02-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
including as due to an undiagnosed illness.  

2.  Entitlement to an increased initial evaluation for status 
post left hip bursitis/tendonitis, currently rated 10 percent 
disabling.  

3.  Entitlement to an initial compensable evaluation for 
shortness of breath.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to June 
1979 and from September 1985 to July 1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in December 2003 and in 
December 2006.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The evidence of record does not establish objective 
indications of a skin rash.   

2.  There is no competent evidence of a diagnosis of a skin 
disorder.    

3.  The service-connected left hip disability is manifested 
by flexion from 90 to100 degrees and abduction from 30 to 45 
degrees; there is no objective evidence of flexion limited to 
30 degrees or less or abduction lost beyond 10 degrees.

4.  The service-connected shortness of breath is manifested 
pulmonary tests results of forced vital capacity (FVC) of 106 
to 120 percent predicted and diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO(SB)) of 
106 to 107 percent predicted, without findings of FVC of 75 
to 80 percent predicted, or diffusion capacity of the lung 
for carbon monoxide by the DLCO(SB) of 66 to 80 percent 
predicted.




CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by a skin rash was not 
incurred in service.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2008).  

2.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  The criteria for a higher initial rating for status post 
left hip bursitis/tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code 5019, 5253 (2008).

4.  The criteria for an initial compensable evaluation for 
shortness of breath have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.96, 4.97, Diagnostic Code 6833 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
August 2001, a VCAA letter was issued.  The VCAA letter 
notified the Veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the 
information and evidence that he Veteran is to provide to VA.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The notice 
provided to the Veteran in August 2001 was not given prior to 
the first initial adjudication of the claims.  However, the 
claims were readjudicated in March 2002.  The notice was 
provided prior to initial certification of the Veteran's 
claim to the Board.  Additionally, this matter was remanded 
in December 2003 and December 2006, and the RO issued VCAA 
letters to the Veteran in April 2004 and April 2006.  The 
contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claims were readjudicated in July 2006, and 
December 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of a supplemental statement of the case to 
cure timing of notification defect).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Additionally, in April 2006, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The claims were readjudicated in 
July 2006, and December 2008.  Despite initial inadequate 
notice provided to the Veteran, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection 
and increased ratings, any questions as to the appropriate 
disability ratings for the service connection claim and 
effective dates to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records.  The evidence of record also contains 
several reports of VA examinations.  With regard to the 
increased rating claims, the examination reports obtained are 
fully adequate and contain sufficient information to decide 
the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

II.  Entitlement to service connection for a skin rash, 
including as due to an undiagnosed illness.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

A qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of the following): an undiagnosed illness; 
the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or 
symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) 
warrants a presumption of service- connection. 38 C.F.R. 
§ 3.317(a).  

The term medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will 
not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a).  


"Objective indications of chronic disability" include 
both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a).  

A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  
38 C.F.R. § 3.317(a).  

A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States.  38 C.F.R. § 3.317(a).  

Signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
(1) Fatigue (2) Signs or symptoms involving skin (3) 
Headache (4) Muscle pain (5) Joint pain (6) Neurologic 
signs and symptoms (7) Neuropsychological signs or 
symptoms (8) Signs or symptoms involving the respiratory 
system (upper or lower) (9) Sleep disturbances (10) 
Gastrointestinal signs or symptoms (11) Cardiovascular 
signs or symptoms (12) Abnormal weight loss (13) 
Menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; or if 
there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War.  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf 
of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records dated in October 1977 reflect that 
the Veteran was assessed with atopic dermatitis and a rash on 
his left foot.  A Service Report of Medical Examination dated 
in May 1979 reflects that the Veteran was assessed with 
eczema of the feet.  Reports of Medical Examinations dated in 
May 1983, October 1985, August 1989, March 1991, August 1994, 
February 1996, and, for separation purposes in May 1998, 
reflect that the Veteran's skin and lymphatics were 
clinically evaluated as normal.  Reports of Medical History 
dated in May 1979, August 1979, May 1983, and February 1996 
reflect that the Veteran reported skin diseases.  However, 
Reports of Medical History dated in October 1985, August 1989 
and March 1991 reflect that the Veteran checked the "no" 
box for skin diseases.  

The Veteran underwent a VA examination in July 1999.  He 
reported a dormant rash.  He stated that it was diagnosed 
five years earlier and was responsive to steroids.  Following 
physical examination, the examiner diagnosed status post 
episodic rash of the hands, likely eczematoid, by history.  

The Board notes that this matter was remanded in December 
2006 for another VA examination at a time when his rash was 
active for the purpose of determining the etiology of such 
rash.  September 2008 VA records indicate that the Veteran 
stated in August 2008 that his rash was not active in over 
seven years.  The Board notes that this invalidates the 
examination request.  

Based on the objective findings in the July 1999 VA 
examination, there is no current diagnosis of an active skin 
rash.  The Board notes that the May 2006 VA examiner found a 
scar and made no findings with regard to a skin rash.  In 
addition, the Veteran has stated that his rash has not been 
active in over 7 years.  As such, in the absence of proof of 
a present disability, there can be no valid claim of service 
connection.  See Brammer, supra.  As there is no evidence of 
a current disability, it is unnecessary for the Board to 
reach the question of etiology of the claimed skin rash.  

While acknowledging the Veteran's belief that an active skin 
rash is due to service, it is well established that as a 
layperson, the Veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Regarding 38 C.F.R. § 3.317, the Veteran asserts that he has 
a chronic disability manifested by a skin rash due to an 
undiagnosed illness.  The Veteran's service records show that 
he served in southwest Asia from January 9, 1991 to May 23, 
1991, so he is a Persian Gulf Veteran pursuant to 38 C.F.R. 
§ 3.317(d).  


The medical evidence of record does not demonstrate current 
objective indications of a skin disability, as discussed 
above.  A skin rash or symptoms was not detected upon 
examination in July 1999.  In 2008, the Veteran informed the 
RO that the skin rash had been inactive for seven years.  The 
record does not establish objective indications or signs of a 
skin rash.  Absent objective evidence of current symptoms of 
a skin rash, the Veteran's claim for service connection 
pursuant to 38 C.F.R. § 3.317 is denied.

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that a skin disorder was 
incurred or aggravated during service, is related to an in-
service injury or trauma, or is due o an undiagnosed illness.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for a skin 
disorder to include as due to an undiagnosed illness is not 
warranted, and the claim is denied.  

III.  Entitlement to an Increased Initial Rating 

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Entitlement to an initial higher rating for Bursitis of the 
left hip

A June 2000 rating decision granted service connection for 
status post left hip bursitis/tendinitis and assigned a 
10 percent disability rating effective July 3, 1998 under 
Diagnostic Code 5253-5019.  The Veteran expressed 
disagreement with that initial evaluation.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
38 C.F.R. § 4.27.

Diagnostic Code 5019 instructs that bursitis will be rated on 
limitation of motion of the affected part as degenerative 
arthritis under Diagnostic Code 5003.  Therefore, the Board 
must turn to Diagnostic Codes 5251, 5252, and 5253.

Under Diagnostic Code 5251, limitation of extension of the 
thigh, a 10 percent evaluation is the highest available, and 
it is warranted when thigh extension is limited to 5 degrees.  

Under Diagnostic Code 5252, limitation of flexion of the 
thigh, a 10 percent evaluation is warranted when flexion is 
limited to 45 degrees and a 20 percent evaluation is 
warranted when it is limited to 30 degrees.  

Under Diagnostic Code 5253, impairment of the thigh, a 10 
percent evaluation is warranted when the thigh's rotation is 
limited such that it cannot toe-out more than 15 degrees.  A 
10 percent evaluation is also warranted when there is 
limitation of adduction of the thigh such that the veteran 
cannot cross his legs.  A 20 percent evaluation is warranted 
when there is limitation of abduction of the thigh such that 
motion is lost beyond 10 degrees.  

The Veteran underwent a VA examination in July 1999.  He 
reported left hip problems after sitting for a prolonged 
period of time.  Upon physical examination, there was no 
tenderness over the trochanter and no signs of trauma or 
ecchymosis.  Flexion was to 90 degrees and extension was to 
negative 5 degrees.  Adduction was to 20 degrees and 
abduction was to 30 degrees.  The examiner diagnosed status 
post left hip bursitis/tendinitis.  X-ray examination 
revealed minor degenerative changes adjacent to the greater 
trochanter.  

The Veteran underwent another VA examination in May 2006.  He 
reported weekly left hip pain.  He stated that it was usually 
at 5/10 level of intensity.  He reported that the pain seemed 
to flare once a week.  He stated that the pain was worse 
after sitting too long or when walking for long periods of 
time.  He reported daily pain which flared for an hour at 
times.  He stated that the hip pain did not usually limit his 
work.  He reported that the pain sometimes limited his 
walking.  He stated that he was able to do all of his usual 
activities though he did not do any contact sports.  He 
reported difficulty bending over when he had the pain.  He 
denied any instability.  

Upon physical examination, the left hip was mildly tender.  
Flexion was to 110 degrees, abduction was to 45 degrees, 
adduction was to 15 degrees, internal rotation was to 25 
degrees, and external rotation was to 45 degrees.  These 
motions all caused a sensation of discomfort in the hip.  
There was no change with repetitive motion times four.  The 
examiner noted that left hip bursitis and tendinitis could 
significantly limit the Veteran's functional activity during 
flare ups.  The examiner stated that it was not possible to 
assess the loss of motion during flare ups without resorting 
to speculation.  The examiner found no crepitus.  There was 
less movement than normal.  There was no weakened movement, 
no excess fatigability, no incoordination and no impaired 
ability to execute skilled movement, no instability of 
station, and no disturbance of locomotion related to the hip.  
The left hip did not limit the Veteran's ability to sit too 
long or walk for extended periods of time.  The Veteran's 
work and home activities were limited because it took him 
longer to walk to places.  X-ray examination of the left hip 
was unremarkable. 

Based upon the Veteran's ranges of motion, his left hip 
disability does not qualify for a rating in excess of 10 
percent under Diagnostic Codes 5252 or 5253.  The medical 
evidence shows that flexion of the left thigh ranged from 90 
degrees to 110 degrees.  Abduction ranged from 30 degrees to 
45 degrees.  There is no evidence of flexion limited to 30 
degrees or less or abduction limited to 10 degrees or less.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board notes that the Veteran has reported left hip 
pain.  The Board finds that the present disability rating 
takes into consideration the Veteran's complaints of pain, 
thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do 
not provide a basis for a higher rating.  See DeLuca, 8 Vet. 
App. at 204-07.  There is no evidence of any additional 
functional impairment due to weakness, excess fatigability, 
incoordination, or instability.  See the May 2006 VA 
examination report.  Regarding additional limitation of 
motion of the left hip or thigh during flare-ups, the VA 
examiner stated that it was not possible to assess this 
without resorting to speculation.   

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 10 
percent evaluation is warranted for the service-connected 
left hip disability since the date of service connection.  
There is no evidence that the Veteran's service-connected 
left hip disability has met the criteria for a higher rating 
at any time since July 3, 1998.  It appears from the medical 
evidence that the disability has remained essentially 
constant over the entire period.  Accordingly, a staged 
rating under Fenderson is not warranted.

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
The Board finds that the Veteran's symptoms are consistent 
with the criteria in the Rating Schedule.  The symptoms are 
normal manifestations of this disorder and such symptoms are 
contemplated under the Rating Schedule.  The Board finds that 
the disability picture is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.  

In conclusion, the preponderance of the evidence is against 
the assignment of a higher initial rating in excess of 10 
percent for the Veteran's service-connected bursitis of the 
left hip.  The claim is denied.   

Entitlement to a higher initial rating for shortness of 
breath

A June 2000 rating decision granted service connection for 
undiagnosed illness, originating in the Persian Gulf Theater, 
consisting of shortness of breath, and assigned a 
noncompensable disability rating effective July 3, 1998 under 
Diagnostic Code 8868-6833.  The Veteran expressed 
disagreement with that initial evaluation.  

The General Rating Formula for Interstitial Lung Disease 
pertaining to Diagnostic Codes 6825 through 6833 provides 
that Forced Vital Capacity (FVC) of 75- to 80-percent 
predicted value, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 
66- to 80-percent predicted, is rated 10 percent disabling.  

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions.  38 C.F.R. § 4.96(d) codifies the special 
provisions for the application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845. 
The provision states that:

(1) PFTs are required to evaluate 
respiratory conditions except: (i) when 
the results of a maximum exercise 
capacity test are of record and are 20 
ml/kg/min or less. If a maximum exercise 
capacity test is not of record, 
evaluation should be based on alternative 
criteria. (ii) when pulmonary 
hypertension (documented by an 
echocardiogram or cardiac 
catheterization), cor pulmonale, or right 
ventricular hypertrophy has been 
diagnosed. (iii) when there have been one 
or more episodes of acute respiratory 
failure. (iv) when outpatient oxygen 
therapy is required.

(2) If the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) test is not of record, 
evaluation should be based on alternative 
criteria as long as the examiner states 
why the DLCO (SB) test would not be 
useful or valid in a particular case.

(3) When the PFTs are not consistent with 
clinical findings, evaluation should be 
based on the PFTs unless the examiner 
states why they are not a valid 
indication of respiratory functional 
impairment in a particular case.

(4) Post-bronchodilator studies are 
required when PFTs are done for 
disability evaluation purposes except 
when the results of pre-bronchodilator 
PFTs are normal or when the examiner 
determines that post-bronchodilator 
studies should not be done and states 
why.

(5) When evaluating based on PFTs, post- 
bronchodilator results are to be used 
unless the post-bronchodilator results 
were poorer than the pre-bronchodilator 
results. In those cases, the pre- 
bronchodilator values should be used for 
rating purposes.

(6) When the results of different PFTs 
(FEV-1, FVC, etc.) are disparate (so that 
the level of evaluation would differ 
depending on which test result is used), 
the test result that the examiner states 
most accurately reflects the level of 
disability should be used for evaluation.

(7) If the FEV-1 and the FVC are both 
greater than 100 percent, a compensable 
evaluation based on a decreased FEV-1/FVC 
ratio should not be assigned.
38 C.F.R. § 4.96(d).

The Veteran underwent a VA examination in April 2000.  He 
reported occasional cough, which produced phlegm on occasion.  
He stated that it did not occur daily.  He reported that it 
worsened in the summer, when it occurred episodically.  He 
denied any wheezing.  He reported occasional shortness of 
breath, particularly with climbing three flights of stairs.  
He stated that he walked without significant shortness of 
breath.  He believed that he would be limited from performing 
softball, basketball or other sporting activities due to 
shortness of breath.  He reported smoking a half of a pack of 
cigarettes per day for fifteen years.  He stated that he quit 
smoking in 1994.  He denied smoking a cigarette since 1996.  

Upon physical examination, the Veteran's lungs were clear to 
auscultation and percussion.  There was normal symmetric 
excursion and expansion of the lungs, with normal 
diaphragmatic movements with inspiration and expiration.  
There was no wheeze heard with forced expiration.  There was 
no clubbing, cyanosis or edema.  FVC was 106 percent of the 
predicted value.  DLCO(SB) was 106 percent of the predicted 
value.  The examiner assessed undiagnosed illness, 
originating in the Persian Gulf Theater, consisting of 
shortness of breath.  

The Veteran underwent another VA examination in May 2006.  He 
reported coughing approximately eight months per year.  He 
stated that whenever he got a cold, he had three to four 
months of coughing with green phlegm.  He reported that the 
most recent episode was two weeks earlier.  He stated that 
his chest filled with phlegm and he had to cough it up.  He 
reported coughing most days of the year with minimal phlegm.  
He stated that he had two flares per year, each representing 
about three to four months of coughing with minimal phlegm.  
He denied shortness of breath, history of asthma, or specific 
complaint of allergies.  He reported associated sinus 
infections.  He stated that this limited his home activities 
and did not usually limit his work.  He stated that he could 
walk up a flight of stairs and could carry 25 pounds up a 
flight of stairs without getting short of breath, although he 
had limitation in running or sports activities related to his 
sensation of shortness of breath.  

Upon physical examination, the lungs were clear to 
auscultation and percussion.  No wheezes or adventitious 
sounds were heard.  FVC was 120 percent of the predicted 
value.  DLCO(SB) was 107 percent of the predicted value.  The 
examiner noted that the lung condition did not limit the 
Veteran's usual activity or his work as a private 
investigator, although the Veteran was not working as a 
private investigator at time of examination.  The Veteran did 
not have evidence of cor pulmonale or pulmonary hypertension 
on physical exam.  He did not require outpatient oxygen 
therapy.  

Based on this record, the Board finds that the Veteran is not 
entitled to an evaluation in excess of the currently assigned 
noncompensable evaluation.  Pulmonary function testing does 
not demonstrate that the Veteran meets the requirements for a 
10 percent evaluation for his shortness of breath.  The VA 
examinations show that FVC was 106 and 120 percent of the 
predicted value and DLCO(SB) was 106 and 107 percent of the 
predicted value.  As such, a higher evaluation for this 
disability is not warranted under Diagnostic Code 6833.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 
zero percent evaluation is warranted for the service-
connected shortness of breath since the date of service 
connection.  There is no evidence that the Veteran's service-
connected shortness of breath has met the criteria for a 
higher rating at any time since July 3, 1998.  It appears 
from the medical evidence that the disability has remained 
essentially constant over the entire period.  Accordingly, a 
staged rating under Fenderson is not warranted.

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
The May 2006 VA examination report indicates that the lung 
disorder did not limit the Veteran's ability to work.  The 
Board finds that the Veteran's symptoms are consistent with 
the criteria in the Rating Schedule.  The symptoms are normal 
manifestations of this disorder and such symptoms are 
contemplated under the Rating Schedule.  The Board finds that 
the disability picture is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.     

In conclusion, the preponderance of the evidence is against 
the assignment of a higher initial rating in excess of zero 
percent for the Veteran's service-connected shortness of 
breath.  The claim is denied.   




ORDER

Service connection for an active skin rash, including as due 
to an undiagnosed illness, is not warranted, and the appeal 
is denied.   

An initial evaluation in excess of 10 percent for status post 
left hip bursitis/tendonitis is not warranted, and the appeal 
is denied.    

An initial compensable evaluation for shortness of breath is 
not warranted, and the appeal is denied.   




____________________________________________
C. L. KRASINSKI 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


